FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARSHALL EDWIN HOME,                              No. 08-16916

               Plaintiff - Appellant,             D.C. No. 4:08-cv-00222-FRZ

  v.
                                                  MEMORANDUM *
QUINTON MEHR, Arizona Department
of Public Safety; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Frank R. Zapata, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Marshall Edwin Home appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging RICO and constitutional violations



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stemming from the requirement that he obtain a driver’s license in order to operate

a motor vehicle on public roads. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal based on res judicata. Stewart v. U.S. Bancorp,

297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed this action because Home’s claims are

identical to those he raised in a prior state court action that resulted in a judgment

on the merits in favor of defendants. See Tahoe-Sierra Pres. Council, Inc. v.

Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003) (explaining

that “res judicata is applicable whenever there is (1) an identity of claims, (2) a

final judgment on the merits, and (3) privity between parties.”) (citation omitted).

We also affirm on the other grounds stated by the district court.

      Home’s remaining contentions are unpersuasive.

      Home’s requests for judicial notice are denied.

      AFFIRMED.




                                           2                                     08-16916